It is not claimed that the plaster was mixed with equal parts of sand and cement as required by the specifications. But the plaintiff claims that in preparing the mixture he followed the directions of the agent of J.B. King  Co., the manufacturers of the cement, and that by his direction the mixture was made of two parts of sand to one of cement. The specifications in respect to the plastering, after providing that King's Windsor cement should be used, and that the work should be done under the direction of a superintendent of J.B. King  Co., in the next specification *Page 421 
directed that the cement should be mixed "with equal parts good, sharp and dry sand." There is some evidence tending to show that the variation from the specifications in the proportions of sand and cement was directed by the superintendent of King  Co. But it is plain that the provision that the plastering should be done under the direction of the superintendent of King  Co. had relation to the manner of applying the plaster, and gave him no authority to change the component parts of the mixture specifically prescribed. But the plaintiff claims that as he was directed by the architect of the building in the letter of Feby. 25, 1890, "to follow King  Co.'s superintendent's instructions to the letter," and did follow them in mixing the plaster, the owner of the building could not complain of the variation from the specifications because the building contract contained this provision: "Should any dispute arise respecting the true construction of or meaning of the drawings or specifications, the same shall be decided by William H. Beers (the architect), and his decision shall be final and conclusive."
The assumption that by the letter, the architect intended to or did change the contract in respect to the composition of the mixture, is unwarranted. The letter commenced with the statement: "I find you are not doing your work according to your contract, nor are you following the instructions of J.B. King  Co.'s superintendent. You are skinning your work and all the browning you have put on must come off." The superintendent of King  Co. could not of his own motion change the proportions of the mixture. It does not appear that before the letter was written any disputes had arisen as to the meaning of the specifications in that respect, nor could there well have been. It is difficult to see how a letter complaining of the work as not complying with the contract could be construed as an authority to follow the instructions of the superintendent of King  Co. in respect of a matter fixed by the specifications, and a departure from which in reducing the proportion of cement would not be of advantage to the owner of the building. *Page 422 
The General Term disposed of the other considerations presented by the appellant's counsel, and because of his complaint that the effect of the letter of February 25, 1890, was not specifically noted, we have deemed it proper to refer to it. It furnishes no reason for reversing the conclusions of the courts below that the plaintiff failed to perform his contract.
The judgment should be affirmed.
All concur.
Judgment affirmed.